    Case: 3:09-cr-00180-WHR Doc #: 174 Filed: 08/19/21 Page: 1 of 2 PAGEID #: 807



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,
                                                      Case No.    3 :09cr 180(1)
               vs.
                                                      JUDGE WALTER H. RICE
TERRELL JUSTICE,

                       Defendant.


       DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
       SUPERVISED RELEASE, REVOKING SAME AND IMPOSING A
       SENTENCE OF TIME SERVED, WITH A THREE-YEAR PERIOD OF
       SUPERVISED RELEASE TO FOLLOW, SUBJECT TO CERTAIN
       CONDITIONS; RIGHT OF APPEAL ORALLY EXPLAINED AND
       DEFENDANT ORALLY INDICATED AN UNDERSTANDING OF SAME;
       NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR THE
       DEFENDANT HAD ANY PROCEDURAL OR SUBSTATIVE OBJECTIONS
       TO THIS COURT'S SENTENCE; TERMINATION ENTRY




       On January 27, 2021, the Defendant, have previously been found in violation of his

Supervised Release, a status that began October I, 2018, appeared by video conference, having

waived a personal appearance in Court, for final disposition.

       Pursuant to the record made on the aforesaid January 27, 2021, the Defendant's

Supervised Release was revoked and he was remanded to the custody of the Attorney General of

the United States, the Bureau of Prisons, for a period of time served, with a three year period of

Supervised Release to follow. The conditions of said re-imposed period of Supervised Release

are that Defendant comply with the Supervision Plan previously agreed upon, that he maintain

contact with his Probation Officer and that he discharge all conditions of Supervised Release

presently undischarged.
   Case: 3:09-cr-00180-WHR Doc #: 174 Filed: 08/19/21 Page: 2 of 2 PAGEID #: 808



       Following the above, the Defendant was orally explained his right of appeal and he orally

expressed an understanding of same.

       Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court's disposition.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




August 18, 2021                               WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE



Copies to:

Counsel of record
Malissa Minard, USPO, Columbus Office




                                                 2
